Dismissed and Memorandum Opinion filed October 9, 2008







Dismissed
and Memorandum Opinion filed October 9, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00569-CR
____________
 
MELANIE JOHNSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 1114989
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of no contest/guilty to the offense of aggravated robbery. 
Appellant and the State agreed that appellant=s punishment would not exceed
confinement in prison for more than 15 years.  In accordance with the terms of
this agreement with the State, the trial court sentenced appellant on June 27,
2008, to confinement for nine years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely, written notice of
appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
An agreement that places a cap on punishment is a plea bargain for purposes of
Texas Rule of Appellate Procedure 25.2(a)(2).  Waters v. State, 124
S.W.3d 825, 826-27 (Tex. App.CHouston [14th Dist.] 2003, pet. ref=d) (holding reviewing court lacked
jurisdiction where defendant pled guilty with a sentencing cap of ten years,
even though trial judge mistakenly certified defendant had right of appeal);  Threadgill
v. State, 120 S.W.3d 871, 872 (Tex. App.CHouston [1st Dist.] 2003, no. pet.)
(holding statement in record indicating that there was no agreed recommendation
did not convert proceeding into an open plea where plea was entered pursuant to
agreed sentencing cap);  see also Shankle v. State, 119 S.W.3d 808, 813
(Tex. Crim. App. 2003) (stating sentence-bargaining may be for recommendations
to the court on sentences, including a recommended Acap@ on sentencing). 
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
9, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).